PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/732,868
Filing Date: 8 Jan 2018
Appellant(s): Vanderhye, Robert, A.



__________________
Robert Vanderhye, Esq.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/18/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/8/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Legend
The citation format applied herein is: AAA at BBB:CCC-DDD:EEE means "reference AAA at col. BBB, ln. CCC to col. DDD, ln. EEE[,]" AAA at BBB:CCC-DDD means “ref. AAA at col. BBB, ln. CCC to DDD[,]” and AAA at BBB-CCC means “ref. AAA at par. BBB-CCC[.]"  “AB” means “the 5/18/20 Appeal Brief”.  “FR” means “the 5/8/20 Final Rejection”.  “EA” means “the instant/current Examiner’s Answer”.

Claim Objections/Potentially Allowable Subject Matter
Claims 4-5, 7-9, and 11-12 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 4 and 11, the most pertinent prior art of record appears to be Lee, ‘132, and ‘274, whose teachings and suggestions are detailed below.  None of these references teach or suggest, however, associating their material that is capable of reacting with CO2 (that in fact does react with CO2 to produce fertilizer as claim 1 subsequently recites) with a fabric by one of claim 4’s required methods, nor applying their said material to a wind-engaging surface of a wind turbine as claim 11 requires.  Claims 5, 7-9, and 12 variously depend from claims 4 and 11 and thus rise or fall therewith.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, 21-23, and 27-29 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the appellant regards as the invention.
Claims 6 and 10 recite “the material” and indirectly depend from claim 1.  However, claim 1 does not recite “a material”, but rather “at least one material”.  Thus, claims 6 and 10’s “the material” lacks sufficient antecedent bases, rendering claims 6 and 10 indefinite and rejected under 35 U.S.C. 112(b)/2nd par. as such.  Note: this ground of rejection may be overcome by amending the claims to read “the at least one material” as appropriate, if such an amendment would find sufficient specification support vis-à-vis 35 U.S.C. 112(a)/1st par.
Claims 22 and 27 respectively recite “wherein the at least one material capable of reacting with carbon dioxide is associated with a fabric” and “wherein the potassium containing compound capable of reacting with carbon dioxide is associated with a fabric”, but do not state what will qualify as (or infringe) being “associated with a fabric”.  This creates confusion as to the claimed scope and how to avoid infringement thereof (MPEP 2173.02 II), rendering claims 22 and 27 indefinite and rejected under 35 U.S.C. 112(b)/2nd par. as such.  See also MPEP 2173.05(b).
Appellant is hereby advised that, as various claims are rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a)shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al., US 6,447,437 (2002) (“Lee”).  Regarding claim 1, Lee discloses a process comprising contacting/reacting NH3 with a CO2-comprising gas (e.g. air) to form NH4HCO3, a fertilizer.  See Lee at, e.g., 4:37-48 and 8:32-52.  Given Lee’s statement that its process involves air, and that it may occur at room/ambient T and ambient P, see id., Lee is understood to employ ambient air as its CO2-comprising gas.  MPEP 2112.
Regarding claims 2-3 and 10, Lee employs NH3 to react with CO2, which forms the fertilizer NH4HCO3, which is ultimately put into soil to feed/fertilize plants.  See Lee at, e.g., 4:37-48, 7:48-60, and 8:32-52.  Lee also discloses the desirability and advantage of applying “earth mineral-rich materials (such as calcium and magnesium fertilizers, mineral products, or 4HCO3 into deep soil… to enhance storage (sequestration) of inorganic carbon…”  See id. at, e.g., 6:14-38 (esp. 33-38).

Claims 1-2 and 25 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Wright et al., WO2008/131132 (published 10/30/08; PCT filed 4/17/08; US Prov’l appl’ns filed on and after 4/17/07) (“’132”) as illustrated by Sakamoto et al., US 2002/0104347 (published 8/8/02) (“’347”) and Lynch et al., US 2006/0178271 (published 8/10/06) (“’271”)1.  Regarding claims 1-2 and 25, ‘132 discloses a method of removing CO2 comprising placing KOH or K2CO3 in the path of moving ambient air, thus forming KHCO3 and/or K2CO3 via the equations i) KOH + CO2 -> KHCO3, ii) 2KOH + CO2 -> K2CO3 + H2O, and/or iii) K2CO3 + H2O + CO2 -> 2KHCO3.  See ‘132 at, e.g., 11:16-30.  While ‘132 does not state that its KHCO3 and/or K2CO3 qualifies as a fertilizer, ‘347 and ‘271 respectively so state.  See ‘347 at, e.g., 1 and 62 (KHCO3 is a fertilizer); ‘271 at, e.g., 15 (K2CO3 is a fertilizer).

Claims 1-2 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wright et al., US 2006/0051274 (published 3/9/06) (“’274”) as illustrated by ‘347 and ‘2712.  Regarding claims 1-2 and 25, ‘274 discloses a method of removing CO2 comprising placing (aq.) KOH in the path of moving ambient air, thus forming KHCO3 and/or K2CO3 via the equations i) KOH + CO2 -> KHCO3 and/or ii) 2KOH + CO2 -> K2CO3 + H2O.  See ‘274 at, e.g., 2-3, 47-49, 54, and 56-57; clms. 1, 12-13 (esp. (e)&(g)), and 15.  While ‘274 does not state that its KHCO3 2CO3 qualifies as a fertilizer, ‘347 and ‘271 respectively so state.  See ‘347 at, e.g., 1 and 62 (KHCO3 is a fertilizer); ‘271 at, e.g., 15 (K2CO3 is a fertilizer).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
In considering the obviousness rejections below, the appellant should note that the person having ordinary skill in the art at the time of the invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 3 and 26 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over ‘132 as illustrated by ‘347 and ‘2713.  Regarding claims 3 and 26, ‘132’s teachings (as illustrated by ‘347 and ‘271) are detailed above.  While ‘132 does not place its formed KHCO3 and/or K2CO3 in contact with soil to fertilize plants as claimed, it is noted that the placing of KHCO3 and/or K2CO3 (i.e. such as ‘132’s) in contact with soil to fertilize plants was known in the prior art at the time the invention was made.  See‘347 at, e.g., 1 and 62 (KHCO3 is a fertilizer); ‘271 at, e.g., 15 (K2CO3 is a fertilizer).  Since ‘347’s KHCO3 and ‘271’s K2CO3 are used for such a 3 and/or K2CO3 as a fertilizer (i.e. by contacting them with soil) as illustrated by ‘347 and ‘271 with predictable results and a reasonable expectation of success.  Hence, given ‘132’s formation of KHCO3 and/or K2CO3 as stated above, utilizing ‘132’s KHCO3 and/or K2CO3 as claimed would have been obvious to one of ordinary skill in the art at the time the invention was made.  See MPEP 2143 (C)&(D); KSR Int’l Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-97 (U.S. 2007).

Claim 10 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over ‘132 as illustrated by ‘347 and ‘271, further in view of ‘2714.  Regarding claim 10, ‘132’s teachings (as illustrated by ‘347 and ‘271) are detailed above.  While ‘132 does not further apply calcium and/or magnesium to the soil to which applying its KHCO3 and/or K2CO3 (i.e. fertilizer) would have been obvious to one of ordinary skill in the art at the time the invention was made, this limitation is taught by ‘271.
‘271 teaches that, in addition to K2CO3 (such as ‘132’s) being an “[e]xemplary fertilizer[,]” calcium and/or magnesium are taught to be “[e]xemplary soil nutrients” that enhance the growth of plants.  See ‘271 at, e.g., 15-16.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘132’s (as illustrated by ‘347 and ‘271) overall methodology by, in addition to the prima facie obvious step of applying ‘132’s KHCO3 and/or K2CO3 (i.e. fertilizer) to soil, further adding calcium and/or magnesium to said soil as taught by ‘271, given ‘271’s taught motivation that prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.

Claims 3 and 26 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over ’274 as illustrated by ‘347 and ‘2715.  Regarding claims 3 and 26, ‘274’s teachings (as illustrated by ‘347 and ‘271) are detailed above.  While ‘274 does not place its formed KHCO3 and/or K2CO3 in contact with soil to fertilize plants as claimed, it is noted that the placing of KHCO3 and/or K2CO3 (i.e. such as ‘274’s) in contact with soil to fertilize plants was known in the prior art at the time the invention was made.  See‘347 at, e.g., 1 and 62 (KHCO3 is a fertilizer); ‘271 at, e.g., 15 (K2CO3 is a fertilizer).  Since ‘347’s KHCO3 and ‘271’s K2CO3 are used for such a purpose without further modification, it is reasonably presumed that the ordinarily-skilled artisan could have employed ‘274’s KHCO3 and/or K2CO3 as a fertilizer (i.e. by contacting them with soil) as illustrated by ‘347 and ‘271 with predictable results and a reasonable expectation of success.  Hence, given ‘274’s formation of KHCO3 and/or K2CO3 as stated above, utilizing ‘274’s KHCO3 and/or K2CO3 as claimed would have been obvious to one of ordinary skill in the art at the time the invention was made.  See MPEP 2143 (C)&(D); KSR Int’l Co. v. Teleflex, Inc.

Claim 10 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over ‘274 as illustrated by ‘347 and ‘271, further in view of ‘2716.  Regarding claim 10, ‘274’s teachings (as illustrated by ‘347 and ‘271) are detailed above.  While ‘274 does not further apply calcium and/or magnesium to the soil to which applying its KHCO3 and/or K2CO3 (i.e. fertilizer) would have been obvious to one of ordinary skill in the art at the time the invention was made, this limitation is taught by ‘271.
‘271 teaches that, in addition to K2CO3 (such as ‘274’s) being an “[e]xemplary fertilizer[,]” calcium and/or magnesium are taught to be “[e]xemplary soil nutrients” that enhance the growth of plants.  See ‘271 at, e.g., 15-16.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘274’s (as illustrated by ‘347 and ‘271) overall methodology by, in addition to the prima facie obvious step of applying ‘274’s KHCO3 and/or K2CO3 (i.e. fertilizer) to soil, further adding calcium and/or magnesium to said soil as taught by ‘271, given ‘271’s taught motivation that calcium and/or magnesium are “[e]xemplary soil nutrients” that desirably enhance plant growth.  MPEP 2143 G.  Note also that it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  In re Kerkhoven; MPEP 2144.06.

(2) Response to Argument
Appellant’s arguments vis-à-vis 35 U.S.C. 112(b)/2nd par. rejections (AB at §(vii)(a))
Appellant argues in pertinent part vis-à-vis claims 22-23 and 27-29 that the phrase “associated with” in claims 22 and 27 is not indefinite, and that no form of estoppel was created against making such an argument vis-à-vis claims 22-23 and 27-29 (esp. claims 22 and 27) by appellant’s 4/25/19 amendments to claim 4, which was rejected for the same reasons as those laid against claims 22 and 27 in the 4/18/19 Office Action (said 4/25/19 amendments to claim 4 were made -regardless of appellant’s arguments to the contrary, recounted in AB at pp. 3-4- to overcome the 4/18/19 Office Action’s 35 U.S.C. 112(b)/2nd par. indefiniteness rejection thereof since said amendments were made in response thereto7, said rejection being similarly worded as the 4/18/19 35 U.S.C. 112(b)/2nd par. indefiniteness rejections of claim 22 -and later of claim 27 as well, claim 27 being first presented in the 4/25/19 claim set; claims 22 and 27 were not amended as claim 4 was).  Appellant further dismisses as “illogically stated” and “completely without legal precedent” the 9/11/19 Advisory Action’s statements (incorporated into the FR at §3) that a) appellant’s argument that the phrase “associated with” in claims 22 and 27 is sufficiently definite is “undercut” by appellant’s aforementioned 4/25/19 amendments to claim 4, and b) that appellant’s 4/25/19 amendments to claim 4 validate the propriety of the 4/18/19 indefiniteness rejection of claim 4 (and thus also of the similarly-worded indefiniteness rejection of claim 22 in the 4/18/19 Office Action and those subsequent thereto, as well as the similarly-worded indefiniteness rejection of claim 27 in the 8/7/19 Office Action).  AB at p. 3 (incl. fn. 1).
Examiner states that the foregoing arguments must fail at least because: as an initial matter, appellant’s argument that no ‘estoppel’ was created against arguing the definiteness of claims 22 and 27 (notwithstanding the prior amendments to claim 4 in response to an indefiniteness rejection worded identically or at least substantially similarly to those regarding Graham v. John Deere, 383 U.S. 1 (1966), where the US Supreme Court stated that “claims that have been narrowed in order to obtain the issuance of a patent by distinguishing the prior art cannot be sustained to cover that which was previously by limitation eliminated from the patent.”  Graham, 383 U.S. at 33.  One need only substitute “overcoming indefiniteness rejections” for “distinguishing the prior art” and “the claims under examination" for “the patent” in order for Graham to be directly on point in support of Examiner’s standpoints as expressed in the FR and prior Office Actions cited/referred to therein.  The foregoing also conclusively rebuts appellant’s assertions that Examiner’s positions were “illogically stated” and taken “completely without legal precedent[.]”  See also The Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985) (stating that “the prosecution history (or file wrapper) limits the interpretation of claims so as to exclude any interpretation that may have been disclaimed or disavowed during prosecution[, such as by amendment,] in order to obtain claim allowance”).  These precedents support the FR’s indefiniteness rejections of claims 22 and 27 and the rationales presented in support thereof, notwithstanding appellant’s accurate statement that claim breadth does not necessarily equate to indefiniteness.  Further, as stated in FR at p. 6, §11, the lack of clarity in claims 22 and 27 as to what will qualify as (or infringe) being “associated with a fabric” creates confusion as to the claimed scope and how to avoid infringement thereof (i.e. will simply placing claim 22’s “at least one material” or claim 27’s “the potassium containing compound” upon a fabric meet/infringe being “associated with a fabric”?  Does being “associated with a fabric” require a bonding agent be applied, or that the fabric be infused with, coated with, or encapsulate/sandwich claim 22’s “at least one material” or claim 27’s “the potassium containing compound”?).  See MPEP 2173.02 II and 2173.05(b).  Note also that while claims are read in light of the specification, specification limitations are not See MPEP 2145 VI, citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); see also MPEP 2111.01 II.  Similarly, unclaimed limitations/subject matter cannot be relied upon to establish patentability.  See In re Self, 671 F.2d 1344, 1350 (CCPA 1982).
Appellant’s argument (AB at p. 5, 2nd full par.) that Examiner’s citation in the 9/11/19 Advisory Action to Swain and Schuessler v. Crittendon, 141 USPQ 811, 812-13 (CCPA 1964) [cited by appellant as 332 F.2d 820, 822-823], “incorporated by reference in paragraph 3 of the Final Rejection” (i.e. FR at §3) “is not understood” and “does not in any way contradict (and even if it did it would have to be dismissed in view of subsequent case law) the Federal Circuit cases cited above” is not well taken and is unpersuasive.  The 9/11/19 Advisory Action’s citation to Crittendon was in relation to appellant’s 8/19/19 arguments vis-à-vis the 8/7/19 Final Rejection’s prior art rejections over Lee; the incorporation by reference in FR at §3 of reasons previously made of record in, inter alia, the 9/11/19 Advisory Action were indisputably only regarding 35 U.S.C. 112 rejections, as is plainly evident in the first line of FR at §3.  While appellant’s arguments vis-à-vis Crittendon are thus inapposite vis-à-vis the indefiniteness rejections of claims 22 and 27, a reply to appellant’s above-cited arguments vis-à-vis Crittendon will appear in Examiner’s response to §(vii)(b) of the AB, which will also cover appellant’s argument that the citation to MPEP 2145 VI in the 9/11/19 Advisory Action “is a mystery” since “appellant has ONLY argued limitations in the claims” (AB at p. 5, last par.; emphasis appellant’s), as said citation to MPEP 2145 VI was also in relation to the Lee-based rejections.
Appellant argues in pertinent part vis-à-vis claims 6, 10, and 21 that proper antecedent bases are present for claims 6 and 10’s recitation of “the material”, and that the Office per se in the claims.” (AB at p. 6, 2nd par.; emphasis appellant’s)
Examiner states that the foregoing arguments must fail at least because: firstly, it is not the Office (i.e. as “it”) that “wanted” a consistent recitation of “at least one material” in claims 6 and 10 to comport with the equivalent recitation(s) in the claim(s) from which they depend, but rather this is what is required by 35 U.S.C. 112(b)/2nd par.  As such, it was not “inexplicabl[e]” that the indefiniteness rejections of claims 6 and 10 currently at issue were only laid after appellant’s prior (i.e. 11/4/19) Appeal Brief.  Substantively, the indefiniteness rejections of claims 6 and 10 are proper because the claim(s) from which they depend do not recite “a material” (i.e. only one material), but rather recite “at least one material” (i.e. one or more materials), and claims 6 and 10 do not clearly indicate that only one material is present, but are instead written in a manner as if their base claim(s) only allowed for the presence of one material.  These rejections could have been overcome by appellant by changing claims 6 and 10’s “the material” to “the at least one material” (as was mentioned in FR at p. 6, §10), or by amending claims 6 and 10 to recite “A method as recited in claim [#], wherein only one material is present, further comprising…”, but appellant has declined to do so.

Appellant’s arguments vis-à-vis 35 U.S.C. 102(b) rejections over Lee (AB at §(vii)(b))
Appellant argues in pertinent part vis-à-vis claims 1-3 and 10 that i) “there are several distinctions between the limitations in these claims and Lee[,]” although ii) “the one that is definitive and most clear is the limitation of independent claim 1 of “placing…material…in the path of movement of substantially ambient air.”  There is nothing of the sort in Lee[.]”  See AB at p. 6, 2nd-to-last par. (emphasis appellant’s)
Examiner states that the foregoing arguments must fail at least because of the following:
Regarding i), having not provided evidence or analysis of any other asserted distinctions between the so-rejected claims and Lee other than that specifically presented in part ii) of appellant’s argument, part i) of appellant’s argument reduces to mere unpersuasive opinion and should be dismissed as such.  See MPEP 2145 I.
Regarding ii), appellant mis-cites 8:32-35 of Lee: Lee does not state that its “chemical engineering process uses flue gas, air, and water, which are inexpensive and virtually inexhaustible” (see AB at p. 7, last full par.; emphasis Examiner’s); if Lee did, this would support appellant’s argument by specifying that flue gas and air and water -i.e. a mixture of the three- are employed, since such a mixture could potentially at first glance be outside of the claimed scope’s “substantially ambient air” (Lee would nevertheless apply even under appellant’s incorrect reading thereof, as detailed below).  Rather, this crucial portion of Lee actually states that its “chemical engineering process uses components mostly from flue gas, air, and water, which are inexpensive and virtually inexhaustible.”  See Lee at 8:32-35 (emphasis Examiner’s).  The “components mostly from” phrase preceding “flue gas, air, and water” indicates that Lee’s quoted list is not exhaustive, indicating that different components may be employed.  If different components may be employed, it is thus possible that none of said list is employed; the foregoing leads to the reasonable conclusion that any of said list’s options -such as air as cited in the rejections at issue- may be employed, i.e. that the list is presented in alternative form.  An analogy may be helpful: if a car runs “mostly from gasoline of octane levels 87 and 89”, this means that i) 93 octane gasoline may alternatively be employed, and ii) or 89 octane gasoline may be selected.  It does not mean that a mixture of 87 octane and 89 octane must be employed (in addition to any other octane level); employing such a mixture would instead require the phrasing “mostly from a mixture of gasoline of octane levels 87 and 89” or “mostly from a mixture of 87 octane and 89 octane gasoline”.  Even if Lee is to be read to require employing flue gas, air, and water, Lee’s disclosure of employing air in its process would still anticipate the claims since independent claim 1 (and thus claims 2-3 and 10, which directly and/or indirectly depend from claim 1) is interpreted via the broadest reasonable interpretation standard (MPEP 2111) as being in the open-set “comprising” format (notwithstanding the lack of a typical transitional term/phrase such as those in MPEP 2111.03), which does not exclude the presence of additional, unrecited limitations.  See MPEP 2111.03.  Indeed, it would be improper to interpret the claimed method as more restrictively “consisting essentially of” its recited steps, or as most restrictively “consisting of” its recited steps, without evidence of an explicit intention by appellant to have the claimed scope so restricted; the broadest reasonable interpretation standard (MPEP 2111) prohibits such inferences i) for appellant’s benefit, so that any patent granted would possess the maximum permissible scope, and ii) for the public’s benefit, to ensure that none of the broadest reasonable sweep of the claimed scope conflicts with or would infringe prior art.  Notwithstanding the foregoing, appellant’s argument that “The mere fact that air is mentioned does not in any way negate the requirement of flue gas utilization any more than the fact that water is mentioned negates the requirement of flue gas” (AB at p. 7, last full par.) is also inapposite: water is also a CO2 source since it contains at least some dissolved/absorbed CO2 (i.e. CO2(aq) and/or H2CO3(aq)) and/or dissociated CO2 (i.e. a) H+(aq) and b) HCO3-(aq) and/or CO3-2(aq)) under normal/Lee’s ambient conditions, e.g. from air or any other CO2-comprising source.
at least one material capable of reacting…” and “substantially ambient air” (emphases Examiner’s), which is taken to mean that the claimed air may comprise other materials (such as flue gas, water/moisture/rain, soap bubbles, etc.), also support interpreting the claim as being in the open-set “comprising” format as well as Lee’s applicability to and anticipation of claim 1.  To the extent that appellant argues otherwise, i.e. that including any flue gas from Lee with Lee’s air would disqualify Lee’s air as being “substantially ambient air” (AB at, e.g., p. 7, last two full par., and p. 8, 1st full par.), appellant’s arguments are not commensurate in scope with the claims, e.g. by asserting that the claims should be interpreted as “consisting essentially of” or “consisting of” the claimed steps and items employed therein, despite the absence of clear evidence that one of these restrictive scopes should be applied (and, indeed, the presence of contrary evidence, detailed above, that the open-set “comprising” scope should be applied).  This is improper and akin to the scenario in Swain and Schuessler v. Crittendon, 141 USPQ 811 (CCPA 1964), where the CCPA affirmed the BPAI against/over an appellant’s argument that seemingly attempted to have the enabling disclosure of a conflicting application’s parent application in an interference “construed narrowly as though [it] had used the conventional narrow “consisting of” terminology” rather than the “broad “comprising” and “containing” terminology” as actually written therein.  Crittendon, 141 USPQ at 812-13.  To the extent that appellant’s argument endeavors to disregard the claim’s broadening “substantially” term, appellant is thus improperly arguing the absence of non-claimed limitations/subject matter.  MPEP 2145 VI; In re Self.  See also MPEP 2111, citing, e.g., In re Prater, 415 F.2d 1393, 1404-05 (CCPA 1969) (stating that an appellant’s advocating the importation of unclaimed subject matter into the claim was improper).  In other words, appellant cannot simultaneously seek to benefit from the extra claim scope provided by the broadening 
As prefaced in the response to §(vii)(a) of the AB, appellant’s argument (AB at p. 5, 2nd full par.) that Examiner’s citation to Swain and Schuessler v. Crittendon, 141 USPQ 811, 812-13 (CCPA 1964) [cited by appellant as 332 F.2d 820, 822-823] “is not understood” and “does not in any way contradict (and even if it did it would have to be dismissed in view of subsequent case law) the Federal Circuit cases cited above” is not well taken and is unpersuasive.8  Crittendon was cited in the 9/11/19 Advisory Action to vis-à-vis the prior art rejections over Lee to underscore that appellant “cannot simultaneously i) enjoy the benefit of the broader claim scope engendered by the “substantially” term [immediately preceding “ambient air” in claim 1] and ii) persuasively argue that the claims are too narrow to be met/satisfied by Lee et al.’s cited disclosures since [appellant] asserts that Lee also employs flue gas.  To allow i) and ii) to co-exist would be to inappropriately allow [appellant] to argue a claimed scope that is narrower that that actually claimed.”  See the 9/11/19 Advisory Action.  Appellant is also incorrect that Crittendon would be “dismissed” in view of subsequent Federal Circuit case law.9  Lastly, appellant’s summary of Crittendon that “The point of controversy has arisen because ‘sulfonated’ rather than ‘sulfonated’ sperm oil is described in the parent case” (AB at p. 5, 2nd full par.) not only lacks a citation within Crittendon (nevertheless, it is at Crittendon, 141 USPQ Crittendon, which actually stated that “The point of controversy has arisen because ‘sulfonated’ rather than ‘sulfated’ sperm oil is described in the parent case” (see id.; emphasis Examiner’s).  Had appellant’s transcription been accurate, there would be no “point of controversy” for the Crittendon court to consider, as there is no difference between ‘sulfonated’ and ‘sulfonated’.  Since §6 of the FR applied Crittendon to rebut appellant’s 1/21/20 arguments vis-à-vis the 1/15/20 Office Action’s 35 U.S.C. 103 rejections of claim 10, the applicability of Crittendon thereto will be summarized again in the appropriate section below, i.e. the response to §(vii)(f) and §(vii)(h) of the AB.
As also prefaced in the response to §(vii)(a) of the AB, appellant’s argument that the citation to MPEP 2145 VI in the 9/11/19 Advisory Action “is a mystery” since “appellant has ONLY argued limitations in the claims” (AB at p. 5, last par.; emphasis appellant’s), has at best little bearing in general to the appealed claims since that Advisory Action was written in relation to a prior set of claims than those rejected in the FR.  Regardless, MPEP 2145 VI (and thus its inferable concept that unclaimed subject matter cannot be the basis for patentability)10 was cited as a companion to the cited concept in Crittendon that an appellant cannot argue a claimed scope narrower than that which is actually claimed.  As MPEP 2145 VI dovetails with Crittendon in that regard, Examiner’s citation thereto in said Advisory Action is proper.  See also FR at §6 for additional details and explanation.
Returning to the rejections over Lee, Appellant’s argument vis-à-vis FR at §4 (see AB at p. 8, 2nd-3rd full par.) that Atlas Powder and MPEP 2112 have “absolutely nothing to do with whether or not Lee et al anticipate claim 1’s limitation of “in the path of movement of substantially ambient air”” is moot: Atlas Powder and MPEP 2112 were cited only to show that as fertilizer, since the fertilizing aspect of such products is a mere property thereof and would necessarily be present.  It is clear that this passage in the FR was not specifically in reference to Lee, since Lee explicitly states that its method forms fertilizers.  See Lee at, e.g., 4:37-48 and 8:32-52.  The applicability of Atlas Powder and MPEP 2112 to the anticipation rejections over other prior art will be discussed below as appropriate.
Appellant’s a fortiori argument vis-à-vis claim 2 (AB at pp. 8-9, bridging par.) should likewise fail for the same reasons that appellant’s arguments vis-à-vis claim 1 have been comprehensively rebutted above.

Appellant’s arguments vis-à-vis 35 U.S.C. 102(a) and (e) rejections over ‘13211 as illustrated by ‘347 and ‘271 (AB at §(vii)(c))
Appellant argues in pertinent part vis-à-vis claims 1-2 and 25 that ‘132 i) “does not produce a compound that is a fertilizer but rather the ONLY product of the method is carbon dioxide[,]” and ii) “does not place anything in the path of movement of substantially ambient air[, but instead] it feeds gas (which could be substantially ambient air) into a chamber and performs a reaction in the chamber, and then exhausts gas from the chamber.” (AB at p. 9, last two par.; emphasis appellant’s)
Examiner states that the foregoing arguments must fail at least because of the following:
Regarding i), appellant’s argument misses the mark.  ‘132 specifically discloses that an aq. alkaline solution (e.g. KOH(aq) or K2CO3(aq)) can capture CO2 from the (ambient) air it is contacted with (see ‘132 at, e.g., 11:16-30), thereby forming KHCO3 and/or K2CO3 via the equations i) KOH + CO2 -> KHCO3, ii) 2KOH + CO2 -> K2CO3 + H2O, and/or iii) K2CO3 + H2O + CO2 -> 2KHCO3.  It is unclear where appellant has concluded that ‘132’s method “ONLY” produces CO2 from the cited portion of ‘132.
Regarding ii), firstly, ‘132’s (substantially) ambient air is necessarily moving, even if only at the molecular level, as it is a gas and not a crystalline solid (the freezing point of air is approx. 58K, which is clearly not applied in ‘132’s method since such a T is far below the approx. 273K freezing point of ‘132’s water, even accounting for freezing point depression given the aq. solutes therein).  Second, appellant’s statement that ‘132 “feeds” its (ambient) air into a chamber is taken to be an admission (see MPEP 2129 I and 2145 I) that ‘132’s (ambient) air is moving when it contacts ‘132’s aq. alkaline solution, since a material cannot be fed into a chamber without that material being at least temporarily in motion.  Note that the citation to MPEP 2129 I and 2145 I shall not be construed as forming a new ground of rejection, but merely supports the fact that appellant’s argument is self-rebutting since it inadvertently contains an admission against its own thrust.
Appellant’s argument (AB at p. 10, 2nd par.) that ‘347 and ‘271 “do NOTHING to remedy the deficiency of the ‘132 reference…[and] why these references are cited at all is not understood” is also without merit.  It is evident in the FR at p. 8, §15 (including fn. 1) that ‘347 and ‘271 were only cited to show that ‘132’s formed KHCO3 and/or K2CO3 have the property of being fertilizers despite ‘132’s silence thereon.  Since ‘132 forms KHCO3 and/or K2CO3, which 3 and/or K2CO3 products as fertilizer, since the fertilizing aspect of such products is a mere property thereof and would necessarily be present.  See MPEP 2112, citing Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (holding that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”).  See also MPEP 2112.01, citing, e.g., In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (stating that “Products of identical chemical composition can not have mutually exclusive properties.”).  Note that this was why Atlas Powder and MPEP 2112 were cited in FR at §4, in answer to appellant’s question thereof in AB at p. 8, 2nd-3rd full par.  See also Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (holding that mere nomenclature differences do not patentably distinguish a claim from the prior art).

Appellant’s arguments vis-à-vis 35 U.S.C. 102(b) rejections over ‘274 as illustrated by ‘347 and ‘271 (AB at §(vii)(d))
Appellant argues in pertinent part vis-à-vis claims 1-2 and 25 that, similar to the (rebutted) arguments in AB at §(vii)(c), ‘274 i) does not produce a fertilizer “which has carbon dioxide bound to it” but rather CO2 is ‘274’s method’s “end product”.  See AB at p. 11 (all the par. within §(vii)(d)).  Appellant also argues that ‘274 ii) does not mention, and thus does not form, KHCO3 nor K2CO3 in the cited portions thereof because ‘274 is (again) “ONLY concerned with removing carbon dioxide from air with carbon dioxide as the end product.”  AB at p. 12, 1st par. (emphasis appellant’s).
Examiner states that the foregoing arguments must fail at least because of the following:
Regarding i), appellant’s argument misses the mark.  ‘274 specifically discloses that aq. KOH is placed in the path of moving ambient air to capture CO2 therefrom (see ‘274 at, e.g., 2-3, 47-49, 54, and 56-57; clms. 1, 12-13 (esp. (e)&(g)), and 15), thus forming KHCO3 and/or K2CO3 via the equations i) KOH + CO2 -> KHCO3, ii) 2KOH + CO2 -> K2CO3 + H2O.  It is unclear where appellant has concluded that ‘274’s method “ONLY” produces CO2 from the cited portions of ‘274.
Regarding ii), appellant overlooks the fact that the above-detailed chemical reactions will necessarily occur when CO2 contacts ‘274’s aq. KOH.  Again, it is unclear where appellant has concluded that ‘274’s method “ONLY” produces CO2 from the cited portions of ‘274.
Appellant’s argument (AB at p. 12, 2nd par.) that ‘347 and ‘271 “do NOTHING to remedy the deficiency of the ‘274 reference…  These references are inconsequential for the same reasons as they were with respect to the rejections in paragraph 15 of the Final Rejection…” is also without merit.  It is evident in the FR at p. 8, §16 (including fn. 2) that ‘347 and ‘271 were only cited to show that ‘274’s formed KHCO3 and/or K2CO3 have the property of being fertilizers despite ‘274’s silence thereon.  Since ‘274 forms KHCO3 and/or K2CO3, which are known fertilizers as shown by the cited illustratory ‘347 and ‘271 references, it matters not whether ‘274 labels/recognizes/refers to its KHCO3 and/or K2CO3 products as fertilizer, since the fertilizing aspect of such products is a mere property thereof and would necessarily be present.  See MPEP 2112, citing Atlas Powder.  See also MPEP 2112.01, citing, e.g., In re Spada.  Note that this was again why Atlas Powder and MPEP 2112 were cited in FR at §4, in answer to appellant’s question thereof in AB at p. 8, 2nd-3rd full par.  See also Ex parte Stanley.

Appellant’s arguments vis-à-vis 35 U.S.C. 103(a) rejections over ‘132 as illustrated by ‘347 and ‘271 (AB at §(vii)(e)) AND12 Appellant’s arguments vis-à-vis 35 U.S.C. 103(a) rejections over ‘274 as illustrated by ‘347 and ‘271 (AB at §(vii)(g))
Appellant argues in pertinent part vis-à-vis claims 3 and 26 that ‘132 and ‘274, “As made clear in sections [§(vii)](c) and [§(vii)](d) above… REQUIRE the production of carbon dioxide.  They NEVER produce a fertilizer (with bound carbon dioxide), let alone apply the fertilizer to soil.”  AB at p. 12, 2nd-to-last par. (emphasis appellant’s)  Appellant further argues that the obviousness rejections are invalid because ‘132 and ‘274 “require a method which is contrary to the invention.”  Id.
Examiner states that the foregoing arguments must fail at least for the same reasons as those detailed above in the responses to AB §(vii)(c)  and AB §(vii)(d).  Again, since ‘132 and ‘274 form KHCO3 and/or K2CO3, which are known fertilizers as illustrated by ‘347 and ‘271, it matters not whether ‘132 and ‘274 label/recognize/refer to their KHCO3 and/or K2CO3 products as fertilizer, since the fertilizing aspect of such products is a mere property thereof and would necessarily be present.  MPEP 2112, citing Atlas Powder Co.; MPEP 2112.01, citing In re Spada.  See also Ex parte Stanley regarding mere nomenclature differences.  Appellant’s arguments also discount or overlook the cited rationales in MPEP 2143 (C) & (D) and KSR Int’l Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1397 (U.S. 2007) (stating that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton”), which support the FR’s conclusion that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize ‘132’s and ‘274’s KHCO3 and/or K2CO3 as claimed (i.e. apply 3 and ‘271’s K2CO3 are so employed without further modification, thus presenting predictable results and a reasonable expectation of success.

Appellant’s arguments vis-à-vis the 35 U.S.C. 103(a) rejection of claim 10 over ‘132 as illustrated by ‘347 and ‘271, further in view of ‘271 (AB at §(vii)(f)) AND13 Appellant’s arguments vis-à-vis 35 U.S.C. 103(a) rejection of claim 10 over ‘274 as illustrated by ‘347 and ‘271, further in view of ‘271 (AB at §(vii)(h))
Appellant argues in pertinent part vis-à-vis claim 10 that i) the claim is allowable due to its dependency from assertedly-allowable claim 3, and ii) “there is nothing in [par. 15 or 16] of ‘271 that suggests that the specific fertilizer produced according to the invention should be applied to the soil while specifically adding calcium and/or magnesium[,]” dismissing par. 16 of ‘271’s statement that “Exemplary soil nutrients include calcium, magnesium, sulfur, iron, manganese, copper, zinc; oxides thereof; salts thereof; and a combination thereof” as a “broad teaching that does not provide the specific method of the present invention as recited in claim 10 even if combined with the other references.”  AB at p. 13.
Examiner states that the foregoing arguments must fail at least because: regarding i), see the reasons detailed above in the responses to AB §(vii)(e)  and AB §(vii)(g); said responses are incorporated and applied herein by reference for brevity.
Regarding ii), appellant’s argument crucially overlooks the multiple rationales supporting the obviousness conclusions regarding claim 10.  First, as ‘271 teaches that K2CO3 (such as ‘132’s and ‘274’s), calcium, and/or magnesium are all “Exemplary soil nutrients” that enhance plant growth (see ‘271 at, e.g. 15-16), it would have been obvious to one of ordinary skill in the prima facie obvious step of applying a) ‘132’s and b) ‘274’s KHCO3 and/or K2CO3 (i.e. fertilizer) to soil, further adding (or, thus, “applying” as claimed) calcium and/or magnesium to said soil as taught by ‘271, given ‘271’s taught motivation that calcium and/or magnesium are “[e]xemplary soil nutrients” that desirably enhance plant growth.  MPEP 2143 G.  The FR’s §21 and §23 rejections of claim 10 also cite as motivation the fact that it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  Thus, the rejections present the requisite “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007), citing In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006).  In view of the foregoing multiple rationales supporting the obviousness conclusions, it would not be reasonable to argue that insufficient prior art and/or case law precedent motivation were cited to render also adding calcium and/or magnesium to the soil to which the cited fertilizer is applied prima facie obvious.  Note also that Examiner’s rationale for combining and/or modifying references need not mirror appellant’s.  MPEP 2144 IV.  Appellant has at best argued against the conclusion of obviousness without rebutting the motivations cited in support thereof, which cannot by itself overcome the properly-motivated obviousness conclusion.

In the event or to the extent that any portion of any of appellant’s arguments may have gone unaddressed, the Office/Examiner asserts a general denial to prevent any assertion of acquiescence thereto.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL BERNS/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700   

/STANLEY S SILVERMAN/Supervisory Patent Examiner, Art Unit 1736                                                                                                                                                                                                                                                                                                                                                                                                             



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: As ‘347 and ‘271 are merely cited to illustrate certain properties/capabilities of ‘132’s formed KHCO3 and/or K2CO3 given ‘132’s silence thereon, rejection under pre-AIA  35 USC 102 is proper even though an additional (illustrative) reference is cited.  MPEP 2131.01.
        2 NOTE: As ‘347 and ‘271 are merely cited to illustrate certain properties/capabilities of ‘274’s formed KHCO3 and/or K2CO3 given ‘274’s silence thereon, rejection under pre-AIA  35 USC 102 is proper even though an additional (illustrative) reference is cited.  MPEP 2131.01.
        3 NOTE: ‘347 and ‘271 are not meant to be combined with ‘132, but are merely cited to illustrate certain properties/capabilities of ‘132’s formed KHCO3 and/or K2CO3 given ‘132’s silence thereon.
        4 NOTE: ‘347 is not meant to be combined with ‘132, but is merely cited to illustrate certain properties/capabilities of ‘132’s formed KHCO3 and/or K2CO3 given ‘132’s silence thereon.  ‘271, however, is cited in this rejection both to illustrate certain properties/capabilities of ‘132’s formed KHCO3 and/or K2CO3 given ‘132’s silence thereon, and to be combined with ‘132.
        5 NOTE: ‘347 and ‘271 are not meant to be combined with ‘274, but are merely cited to illustrate certain properties/capabilities of ‘274’s formed KHCO3 and/or K2CO3 given ‘274’s silence thereon.
        6 NOTE: ‘347 is not meant to be combined with ‘274, but is merely cited to illustrate certain properties/capabilities of ‘274’s formed KHCO3 and/or K2CO3 given ‘274’s silence thereon.  ‘271, however, is cited in this rejection both to illustrate certain properties/capabilities of ‘274’s formed KHCO3 and/or K2CO3 given ‘274’s silence thereon, and to be combined with ‘274.
        7 Indeed, it could be for no other reason, since claim 4 was not rejected over prior art.
        8 To the extent that expounding upon the citation to the Crittendon case for appellant’s understanding may be asserted by appellant to be an impermissible new ground of rejection, Examiner expressly rejects such an assertion were it to be made; expounding upon Crittendon’s applicability to the instant application was not only invited, but indeed compelled, by appellant’s lack of “underst[anding]” thereof.  See MPEP 1207.03 III, citing, e.g., In re Noznick, 391 F.2d 946, 949 (CCPA 1968) (stating that explaining to appellants why their arguments did not overcome an Examiner’s rejections does not constitute a new ground of rejection on appeal).
        9 CCPA (and Federal Circuit) precedents can only be overruled by the Federal Circuit sitting en banc per Fed. Cir. Rule 35(a)(1) (or by the U.S. Supreme Court).  Note also that Crittendon has only been cited approvingly by subsequent precedents, further rebutting appellant’s assertion that Crittendon is no longer good law.
        10 Said concept, inferable from MPEP 2145 VI, is made explicit in In re Self, 671 F.2d 1344, 1350 (CCPA 1982) (stating that “appellant cannot rely on [unclaimed limitations/subject matter] to establish patentability”).
        11 Appellant’s footnote comment vis-à-vis ‘132 that “Why this form of this reference, [i.e. WO2008/131132,] instead of US 20140370576 which is much easier to work with, was applied is not understood” is completely without merit.  As a registered patent attorney (Reg. # 27,076, see AB at p. 13), appellant possesses the knowledge that a) the Office is free to employ any version of a publication for any reason (e.g. an English version vs. a French version), or for no reason at all- the selection of whichever version of a publication to employ in an Office Action is solely up to an Examiner’s discretion.  That being said, ‘132 was employed for its 2008 publication date (qualifying it as prior art under pre-AIA  35 U.S.C. 102(a) and (e)), which is approx. six years earlier than US 2014/0370576, which would only qualify as prior art under pre-AIA  35 U.S.C. 102(e) since its 12/18/14 publication date does not predate the instant application’s 10/31/11 filing date.
        12 As appellant groups the arguments of these sets of rejections together “because the same arguments apply to each” (AB at p. 12, 4th-to-last par.), the rebuttals thereto will likewise be grouped together for brevity.
        13 As appellant groups the arguments of these sets of rejections together “because the same arguments apply to each” (AB at p. 13, 1st par. of non-underlined text), the rebuttals thereto will likewise be grouped together for brevity.